In re Trinity Universal Insurance Company; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. I, No. 557,359; to the Court of Appeal, First Circuit, No. 2014 CW 1221.
Granted. The application is remanded to the court of appeal, which is directed to obtain a transcript of the trial and review the evidence to determine whether the trial court abused its discretion in granting the motion for new trial. See Martin v. Heritage Manor South, 00-1023 (La.4/3/01), 784 So.2d 627.
KNOLL and HUGHES, JJ., would deny.